DETAILED ACTION
	The following action is in response to application 16/643,159 (including the pre-amendment) filed on February 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the transmission controller of a toroidal CVT as claimed, and particularly including a gain setting unit that adjusts a gain of the closed-loop control in accordance with a change in a rotation speed of the disc in a first rotation speed range and a second rotation speed range higher than the first rotation speed range, wherein the gain setting unit changes, in the first rotation speed range, the gain so that sensitivity of the closed-loop control decreases with an increase in the rotation speed, and changes, in the second rotation speed range, the gain so that a rate of decrease in the sensitivity of the closed-loop control with the increase in the rotation speed is smaller than that in the first rotation speed range, and including the remaining structure and controls of claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi ‘071 has been cited to show a similar controller comprising a CVT 4, actuator, 2, wherein the difference between the target transmission ratio iPT and actual transmission ratio iPR is used for a feedback control loop (paragraph 10), thereby controlling the actuator (paragraph 25), wherein a feedforward Gain is used (Fig. 4) based on an output speed (Fig. 5), wherein sudden changes in speed will not result in increased sensitivity (paragraph 43).

Osanai ‘487 has been cited to show a similar controller comprising a CVT 14, actuator 38, actual transmission ratio e and a difference between a target input speed Ni’ and an actual input speed Ni of the transmission ratio, and suing a feedback gain 80 to correct the difference.

Matsumura ‘843 has been cited to show a similar controller comprising a CVT 48, actuator 46, and calculating a difference between a target transmission ratio 32 and an actual transmission ratio 36, and using a feedforward control if the difference is large, and a feedback control if the difference is small, and applying a control gain 38c/38b for the feedback control.

Takizawa ‘917 has been cited to show a similar controller comprising a toroidal CVT (Fig. 2), actuator 4, a target transmission ratio Ratio0, an actual transmission ratio Ratio, wherein a difference between the two RtoERR is used to control the actuator, and applying feedback gains 80, 81 for 83 based on maps that are based on the input disc speed and vehicle speed.
Pohl ‘344 has been cited to show a similar controller comprising a CVT 300 employing various control gains (i.e. K3).
Kobayashi ‘351 has been cited to show a similar controller wherein a feedback control gain 60 will alter the sensitivity of the controls based on a temperature instead of rotation speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



April 20, 2022